Dismissed and Memorandum Opinion filed January 31, 2008







Dismissed
and Memorandum Opinion filed January 31, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00610-CV
____________
 
NORMAN H. STETTNER, Appellant
 
V.
 
BRETT S. STETTNER, Appellee
 

 
On Appeal from the 281st District Court
Harris County, Texas
Trial Court Cause No. 2004-40715
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed July 10, 2007.  The clerk=s record was filed on September 10,
2007.  The reporter=s record was filed October 12, 2007.  Appellant=s brief was due on November 12, 2007,
but it was not filed.




On
November 29, 2007, this Court issued an order stating that unless appellant
submitted his brief, together with a motion reasonably explaining why the brief
was late, on or before December 31, 2007, the Court would dismiss the appeal
for want of prosecution.  See Tex.
R. App. P. 42.3(b).  Appellant filed no response.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed January
31, 2008.
Panel consists of Chief Justice Hedges and Justices
Anderson and Boyce.